Citation Nr: 0030609	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  93-02 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated 10 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

3.  Entitlement to service connection for residuals of a left 
leg injury.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, including jungle rot, claimed due to Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	Howard D. Lipstein, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the appellant had almost three years 
of active duty during his period of active military service 
from May 1967 to March 1973.  

Service connection for a skin disorder, including jungle rot, 
due to Agent Orange exposure was denied by a June 1994 rating 
decision.  The appellant did not appeal that decision.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an October 1991 rating decision by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), and it was remanded on two occasions, 
in November 1994 and April 1996, for additional medical 
evidence, and to develop inextricably, intertwined issues.  

With regard to the development of the additional issues of 
entitlement to increased ratings for residuals of an 
abdominal gunshot wound, a left laparotomy scar with 
incisional hernia, migraine headaches, and residuals of a 
right thigh gunshot wound, the Board notes that those issues 
were denied by a May 1995 rating decision, after which the 
appellant filed a notice of disagreement (NOD) in February 
1996 and was issued a statement of the case (SOC) in August 
2000.  He has not perfected an appeal of these claims, as 
required by 38 C.F.R. §§ 20.200 and 20.202 (2000).  
Consequently, they are not before the Board for appellate 
consideration at this time.  38 U.S.C.A. § 7105 (1991).  
As to the appellant's claim of entitlement to service 
connection for allergies, the RO denied that issue in an 
August 2000 rating decision and notified him of the decision 
by letter later in August 2000.  Because the appellant has 
not submitted a NOD with respect to this issue, it is not 
before the Board for appellate consideration time.  


REMAND

Subsequent to the Board's April 1996 remand, the RO scheduled 
the appellant for a VA psychiatric examination in May 1999 
for the purposes of ascertaining the severity of his 
generalized anxiety disorder and the extent to which the 
disorder affected his ability to work.  He did not report for 
the examination.  

The Board notes that a controlling regulation provides that 
when a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  38 C.F.R. § 3.655(a) & (b).  

While the Board is aware that the two previous remands in 
this case added to the lengthy duration of the appellant's 
appeal.  Nevertheless, the Board is bound by the above-cited 
regulation.  Due process considerations mandate that the 
veteran be advised of the consequences of failing to report 
for examination.  And there is no indication in the file 
whether or not he, indeed, was advised of the consequences.  
This remand serves as notice to the veteran and his 
representative of such consequences.  

Additionally, the Board notes that, although the appellant 
filed a timely NOD (February 1996) of the May 1995 rating 
decision as to the denial of service connection for residuals 
of a left leg injury and for a skin disorder, including 
jungle rot, due to Agent Orange exposure, he was not issued 
an SOC with regard to those issues.  The United States Court 
of Appeals for Veterans Claims (Court) has held that when a 
claimant submits a timely NOD but has not been issued a SOC 
as to the issue(s) listed in the NOD, then the Board must 
remand for the purpose of having the RO issue an SOC as to 
the issue(s).  Manlincon v. West, 12 Vet. App. 239, 240 
(1999).  Furthermore, it is noteworthy that for such issues 
to come within the jurisdiction of the Board, the veteran 
must submit a timely substantive appeal on the issues after 
the issuance of the SOC.  

To insure that the appellant receives his due process rights, 
the Board finds that these claims must be remanded for the 
following:  

1.  The RO should afford the appellant an 
adequate opportunity to submit a motion to 
establish good cause as to his failure to 
report for the scheduled VA examination.  The 
RO should determine whether there was good 
cause and, if so, the RO should reschedule the 
examination and afterwards readjudicate the 
claims.  If the claims remain denied after 
readjudication, or if good cause is not found, 
the veteran and his attorney should be issued 
an appropriate supplemental SOC and given the 
opportunity to respond.  

2.  The RO should issue the appellant and his 
representative a SOC regarding the claims of 
entitlement to service connection for residuals 
of a left leg injury and whether new and 
material evidence has been submitted to reopen 
a claim of service connection for a skin 
disorder, including jungle rot, due to Agent 
Orange exposure.  They should be informed of 
the requirement of a timely substantive appeal 
to perfect the claims and place them within the 
jurisdiction of the Board.  They should be 
afforded the appropriate period of time in 
which to file a substantive appeal.  

3.  The RO should review the claims folder and 
ensure that all of the requested development is 
completed.  The case should then be returned to 
the Board for further appellate review.

The purpose of this REMAND is to ensure due process.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 5 -


